UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K /A (Amendment No. 1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission file number001-33166 ALLEGIANT TRAVEL COMPANY (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 20-4745737 (I.R.S. Employer Identification No.) 8360 S. Durango Drive, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (702)851-7300 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.001 par value per share Nasdaq Global Select Market Securities registered pursuant to Section12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesxNoo Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNox Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfilero Acceleratedfilerx Non-acceleratedfilero (Do not check if a smaller reporting company) Smallerreportingcompanyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox The aggregate market value of common equity held by non-affiliates of the registrant as of June30, 2010, was approximately $669,000,000 computed by reference to the closing price at which the common stock was sold on the Nasdaq Global Select Market on that date. This figure has been calculated by excluding shares owned beneficially by directors and executive officers as a group from total outstanding shares solely for the purpose of this response. The number of shares of the registrant’s Common Stock outstanding as of the close of business on March1, 2011 was 19,006,571. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement to be used in connection with the solicitation of proxies to be voted at the registrant’s annual meeting to be held on June14, 2011, and to be filed with the Commission subsequent to the date hereof, are incorporated by reference into PartIII of this Report on Form10-K. EXHIBIT INDEX IS LOCATED ON EXPLANATORY NOTE Allegiant Travel Company is filing this Amendment No.1 on Form10-K/A (the “Amendment”) to amend our Annual Report on Form10-K for the fiscal year ended December31, 2010, originally filed with the Securities and Exchange Commission (“SEC”) on March11, 2011 (the “Original Filing”) for the sole purpose of adding the conformed signatures of Ernst & Young, LLP to (A)each “Report of Independent Registered Public Accounting Firm” in Item 8;and (B)the “Consent of Independent Registered Public Accounting Firm” in Item 15, filed as Exhibit 23.1 to the Form 10-K, each of whichwas inadvertently omitted within our Form 10-K as originally filed.At the time of the March 11, 2011 filing of the Form 10-K with the Securities and Exchange Commission (the "SEC"), we were in possession ofthe audit opinions and consent, but the signature in typed form was inadvertently omitted from the electronic version filed with the SEC.For convenience and ease of reference, this amendment sets forth “Item 8 - Financial Statements and Supplementary Data” from the Form 10-K inits entirety with the applicable conformed signatures.Because this amendment only incorporates the signatures in typed form of Ernst & Young, LLP on each “Report of Independent Registered Public Accounting Firm” and on the “Consent of Independent Registered Public Accounting Firm”, the date of such reports and consent remain as originally filed. In connection with the filing of this Amendment and pursuant to the rulesof the SEC, we are including with this Amendment certain new certifications by our principal executive officer and principal financial officer. Accordingly, Item15 of PartIV has also been amended to reflect the filing of these new certifications. Except as described above, no other changes have been made to the Original Filing. The Original Filing continues to speak as of the date of the Original Filing, and we have not updated the disclosures contained therein to reflect any events which occurred at a date subsequent to the filing of the Original Filing other than as expressly indicated in this Amendment. In this Amendment, unless the context indicates otherwise, the terms “Company,” “we,” “us,” and “our” refer to Allegiant Travel Company. Other defined terms used in this Amendment but not defined herein shall have the meaning specified for such terms in the Original Filing. i TABLE OF CONTENTS PART II Item 8 Financial Statements and Supplementary Data 1 PART IV Item 15 Exhibits and Financial Statement Schedules 24 Signatures 27 ii PART II Item8.Financial Statements and Supplementary Data The following consolidated financial statements as of December31, 2010 and 2009 and for each of the three years in the period ended December31, 2010 are included below. Reports of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheets 4 Consolidated Statements of Income 5 Consolidated Statements of Stockholders’ Equity and Comprehensive Income 6 Consolidated Statements of Cash Flows 8 Notes to Consolidated Financial Statements 9 1 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of Allegiant Travel Company We have audited the accompanying consolidated balance sheets of Allegiant Travel Company and subsidiaries (the “Company”) as of December 31, 2010 and 2009, and the related consolidated statements of income, stockholders' equity and comprehensive income, and cash flows for each of the three years in the period ended December 31, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of December 31, 2010 and 2009, and the consolidated results of its operations and its cash flows for each of the three years in the period ended December 31, 2010, in conformity with U.S. generally accepted accounting principles. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the effectiveness of Allegiant Travel Company’s internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated March 11, 2011, expressed an unqualified opinion thereon. /s/ Ernst & Young LLP Las Vegas, Nevada March 11, 2011 2 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of Allegiant Travel Company We have audited Allegiant Travel Company and subsidiaries’ (the “Company”) internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the COSO criteria). The Company’s management is responsible for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s Annual Report on Internal Control over Financial Reporting. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Allegiant Travel Company and subsidiaries maintained, in all material respects, effective internal control over financial reporting as of December 31, 2010, based onthe COSO criteria. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of the Company as of December 31, 2010 and 2009, and the related consolidated statements of income, stockholders’ equity and comprehensive income, and cash flows for each of the three years in the period ended December 31, 2010 and our report dated March 11, 2011, expressed an unqualified opinion thereon. /s/ Ernst & Young LLP Las Vegas, Nevada March 11, 2011 3 ALLEGIANT TRAVEL COMPANY CONSOLIDATED BALANCE SHEETS (in thousands, except for share amounts) December 31, December 31, Current assets: Cash and cash equivalents $ $ Restricted cash Short-term investments Accounts receivable, net Expendable parts, supplies and fuel, net of allowance for obsolescence of $170 and $659 at December 31, 2010 and December 31, 2009, respectively Prepaid expenses Deferred income taxes - Other current assets Total current assets Property and equipment, net Investment in and advances to unconsolidated affiliates, net Deposits and other assets Total assets $ $ Current liabilities: Current maturities of notes payable $ $ Current maturities of capital lease obligations - Accounts payable Accrued liabilities Air traffic liability Deferred income taxes - Total current liabilities Long-term debt and other long-term liabilities: Notes payable, net of current maturities Capital lease obligations, net of current maturities - Deferred income taxes Total liabilities Stockholders' equity: Common stock, par value $.001, 100,000,000 shares authorized; 21,455,634 and 21,088,633 shares issued; 19,005,821 and 19,850,090 shares outstanding, as of December 31, 2010 and December 31, 2009, respectively 21 21 Treasury stock, at cost, 2,449,813 and 1,238,543 shares at December 31, 2010 ) ) and December 31, 2009, respectively Additional paid in capital Accumulated other comprehensive (loss) income (9 ) 92 Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 ALLEGIANT TRAVEL COMPANY CONSOLIDATED STATEMENTS OF INCOME (in thousands, except for share amounts) Year Ended December 31, OPERATING REVENUE: Scheduled service revenue $ $ $ Ancillary revenue: Air-related charges Third party products Total ancillary revenue Fixed fee contract revenue Other revenue Total operating revenue OPERATING EXPENSES: Aircraft fuel Salary and benefits Station operations Maintenance and repairs Sales and marketing Aircraft lease rentals Depreciation and amortization Other Total operating expense OPERATING INCOME OTHER (INCOME) EXPENSE: Loss on fuel derivatives, net - - 11 (Earnings) loss from unconsolidated affiliates, net ) 84 ) Interest income ) ) ) Interest expense Total other (income) expense INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ $ $ Earnings per share to common stockholders: Basic $ $ $ Diluted $ $ $ Weighted average shares outstanding used in computing earnings per share to common stockholders: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 5 ALLEGIANT TRAVEL COMPANY CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (in thousands) Accumulated Common Stock Other Less: Par Comprehensive Retained Treasury Shares Value APIC Income Earnings Shares Total Balance at December 31, 2007 21 13 - Stock compensation expense - Issuance of restricted stock 7 - Exercises of stock options - Tax benefit from stock option exercises - Cancellation of restricted stock (3 ) - Shares repurchased by the Company and held as treasury shares - ) ) Comprehensive income: Unrealized gain on short-term investments, net of tax - Other - - (1
